 



Exhibit 10.1 (n)
THERMOGENESIS CORP.
EMPLOYMENT AGREEMENT
for
Christopher M. Gemma
     THERMOGENESIS CORP. (“Employer”) and Christopher M. Gemma (“Employee”),
agree as follows:
1. Employment. Employer employs Employee and Employee accepts employment with
Employer on the terms and conditions set forth in this Employment Agreement
(“Agreement”).
2. Position; Scope of Employment. Employee shall have the position of Vice
President of Sales for Employer, and shall have the duties and authority set
forth below, and as detailed on the position description attached as Exhibit
“A”, which duties and authority may be modified from time to time by Employer.
As Vice President of Sales, Employee shall report directly to Employer’s
President & Chief Operating Officer.
     2.1. Entire Time and Effort. Employee shall devote Employee’s full working
time, attention, abilities, skill, labor and efforts to the performance of his
employment. Employee shall not, directly or indirectly, alone or as a member of
a partnership or other organizational entity, or as an officer of any
corporation (other than any which are owned by or affiliated with Employer)
(i) be substantially engaged in or concerned with any other commercial duties or
pursuits, (ii) engage in any other business activity that will interfere with
the performance of Employee’s duties under this Agreement, except with the prior
written consent of Employer, or (iii) join the board of directors of any other
corporation; provided, however, that Employee may join the board of directors of
no more than two unaffiliated corporations so long as such corporations are not
competitive to the current or future operations of Employer and those
corporations offer some synergistic prospects or other support for Employer’s
goals.
     2.2. Rules and Regulations. Employee agrees to observe and comply with
Employer’s rules and regulations as provided by Employer and as may be amended
from time to time by Employer and will carry out and perform faithfully such
orders, directions and policies of Employer. To the extent any provision of this
Agreement is contrary to an Employer rule or regulation, as such may be amended
from time to time, the terms of this Agreement shall control.
     2.3. Limitations Upon Authority to Bind Employer. Employee shall not engage
in any of the following actions on behalf of Employer without the prior approval
of Employer: (i) borrow or obtain credit in any amount or execute any guaranty,
except for items purchased from vendors in the ordinary course of Employer’s
operations; (ii) expend funds for capital equipment in excess of expenditures
expressly budgeted by Employer, if applicable, or in the event not budgeted, not
to exceed the amounts set forth in subparagraph (iii); (iii) sell or transfer
capital assets exceeding Ten thousand Dollars ($10,000) in market value in any
single transaction

1



--------------------------------------------------------------------------------



 



or exceeding Fifty Thousand Dollars ($50,000) in the aggregate during any one
fiscal year; (iv) execute any lease for real or personal property; or
(v) exercise any authority or control over the management of any employee
welfare or pension benefit plan maintained by Employer or over the disposition
of the assets of any such plan.
3. Term. The term of this Agreement shall be for a period of three (3) years
which shall commence on September 30, 2004 and end on September 29, 2007
(subject to adjustment to an earlier start date and termination date by mutual
agreement); unless terminated earlier as provided below in section 5.
4. Compensation. Employer shall pay to or provide compensation to Employee as
set forth in this section 4. All compensation of every description shall be
subject to the customary withholding tax and other employment taxes as required
with respect to compensation paid to an employee.
     4.1. Base Salary. Employer shall pay Employee a base salary of One Hundred
and Fifty Thousand Dollars ($150,000) per year commencing on September 30, 2004
(“Base Salary”). Employee’s Base Salary shall be payable in accordance with
Employer’s regular pay schedule, but not less frequently than twice per month.
     4.2. Annual Review. On the date of Employer’s annual meeting of
stockholders and on each subsequent annual meeting of stockholders during the
term of this Agreement, or at such other time as Employer may establish in its
discretion, Employer shall review the previous year’s performance of Employee
for the purpose of making reasonable increases to Employee’s Base Salary;
provided that Employer shall not be required to increase Employee’s Base Salary,
but may do so at its discretion.
     4.3. Cash Bonuses. In addition to the Base Salary provided for in sections
4.1 and 4.2, Employee is eligible to receive discretionary bonuses based on
Employer performance and Employee’s attainment of objectives periodically
established by Employer. Such discretionary bonuses may be paid in cash, subject
to Board discretion. Annual bonuses that may be awarded to Employee shall not
exceed fifty percent (50%) of Employee’s Base Salary then in effect in any given
year.
     4.4. Sales Commission. In addition to Base and Cash Bonus, Employee has the
ability to earn five percent (5%) of sales for each dollar sold over and beyond
his/her budgeted annual sales revenue. Such commission will be paid to Employee
quarterly. No commission will be awarded for any amount below budgeted annual
sales revenue. Sales revenue shall be all revenue that driven from sales that VP
of Sales has direct responsibility over, such as device, disposable,
installation, and maintenance contract revenue.
     4.5. Stock Option Grants. In addition to Base Salary provided for in
sections 4.1 and 4.2, Employee is eligible to receive, in addition to any cash
bonus provided for in section 4.3, an award of stock options as may be
determined from time to time by Employer’s Compensation Committee which consists
of disinterested directors who administer Employer’s Amended 1994

2



--------------------------------------------------------------------------------



 



Stock Option Plan and Amended 1998 Employee Equity Incentive Plan. At the
inception of this Agreement, and subject to Plan requirements, Employee shall be
granted an initial option to acquire 60,000 shares of the Company’s common
stock, five (5)-year vesting. Incident to the provisions of Section 4.3.,
Employer’s Compensation Committee will establish an incentive program whereby
Employee may earn and be granted additional options.
     4.6. Vacation and Sick Leave. Employee shall be entitled to accrue up to
three (3) weeks vacation annually; provided, however, that vacation time may not
accrue beyond two weeks of accrued and unused time. Vacation pay shall not
accrue beyond two (2) weeks at any given time. Employee shall be entitled to
sick leave in accordance with Employer’s sick leave policy, as amended from time
to time. At the end of each calendar year, subject to the limit on two weeks
accrued and unused vacation, all such unused and accrued vacation time shall be
paid in cash.
     4.7. Other Fringe Benefits. Employee shall participate in all of Employer’s
fringe benefit programs in substantially the same manner and to substantially
the same extent as other similar employees of Employer, excluding only those
benefits expressly modified by the terms hereof.
     4.8. Expenses. Employee shall be reimbursed for his reasonable business
expenses; subject to the presentation of evidence of such expenses in accordance
with established policies adopted by Employer from time to time.
     4.9. Compensation From Other Sources. Any proceeds that Employee shall
receive by virtue of qualifying for disability insurance, disability benefits,
or health or accident insurance shall belong to Employee. Employee shall not be
paid Base Salary in any period in which he receives benefits as determined and
paid under Employer’s long-term disability policy. Benefits paid to Employee
under Employer’s short-term disability policy shall reduce, by the same amount,
Base Salary payable to Employee for such period.
5. Early Termination. Employee’s employment with Employer may be terminated
prior to the expiration of the term of this Agreement, upon any of the following
events: (i) the mutual agreement of Employer and Employee in writing; (ii) the
disability of Employee, which shall, for the purposes of this Agreement, mean
Employee’s inability, for a period exceeding three (3) months as determined by a
qualified physician, and which qualifies Employee for benefits under Employer’s
long-term disability policy, to perform in the usual manner the material duties
usually and customarily pertaining to Employee’s long-term employment;
(iii) Employee’s death; (iv) notice of termination by Employer for cause;
(v) Employer’s cessation of business; (vi) written notice of termination by
Employer without cause upon fourteen (14) days’ notice, subject to the
provisions for compensation upon early termination in section 5.3(b);
(vii) debarment by any federal agency that would limit or prohibit Employee from
serving in his capacity for Employer under this Agreement, or (viii) upon a
Change in Control (as defined below) of Employer (as defined in and under the
circumstances described in section 5.4).

3



--------------------------------------------------------------------------------



 



     5.1. Definition of Cause. For purposes of this Agreement, any of the
following shall constitute cause: (i) willful or habitual breach of Employee’s
duties; (ii) fraud or intentional material misrepresentation by Employee to
Employer or any others; (iii) theft or conversion by Employee; (iv) unauthorized
disclosure or other use of Employer’s trade secrets, customer lists or
confidential information; (v) habitual misuse of alcohol or any nonprescribed
drug or intoxicant; (vi) debarment by any federal agency that would limit or
prohibit Employee from serving in his capacity for Employer under this
Agreement, or (vii) willful violation of any other standards of conduct as set
forth in Employer’s employee manual.
     5.2. Damages. If Employer terminates Employee for cause, Employer shall be
entitled to damages and all other remedies to which Employer may otherwise be
entitled.
     5.3. Compensation Upon Early Termination.

  (a)   If Employee resigns during the term of this Agreement (without mutual
consent of Employer), or if this Agreement is terminated by Employer for cause,
Employee shall be entitled to all accrued but unpaid Base Salary and vacation
pay accrued through the date of delivery of the notice of termination, and all
non-vested options shall be deemed canceled as of that date.     (b)   If
Employee is terminated without cause, as defined in subsection (i) through
(vii) of section 5 above, Employer shall pay to Employee as liquidated damages
and in lieu of any and all other claims which Employee may have against Employer
the greater of six (6) months of Employee’s salary excluding any amounts for
benefits. Employer’s payment pursuant to this subparagraph shall fully and
completely discharge any and all obligations of Employer to Employee arising out
of or related to this Agreement and shall constitute liquidated damages in lieu
of any and all claims which Employee may have against Employer not including any
obligation under the workers’ compensation laws including Employer’s liability
provisions.

     Initials:                Employee /s/
                                    Employer /s/                     

  (c)   If Employee’s employment is terminated as a result of death or total
disability, Employee shall be entitled to accrued but unpaid Base Salary to date
of termination. The date of termination shall be deemed the date of death or, in
the event of disability, the date Employee qualified for total disability
payments under Employer’s long-term disability plan.     (d)   If Employee’s
employment is terminated as a result of a Change in Control of Employer,
Employee shall be entitled to a lump-sum payment equal to three times Employee’s
Base Salary at the time. A “Change in Control” shall mean an event involving one
transaction or a related series of transactions in which one of the following
occurs: (i) Employer issues securities equal to 33% or more of Employer’s issued
and outstanding voting securities, determined as a single class,

4



--------------------------------------------------------------------------------



 



      to any individual, firm, partnership or other entity, including a “group”
within the meaning of section 13(d)(3) of the Securities Exchange Act of 1934;
(ii) Employer issues securities equal to 33% or more of the issued and
outstanding common stock of Employer in connection with a merger, consolidation
or other business combination; (iii) Employer is acquired in a merger or other
business combination transaction in which Employer is not the surviving company;
or (iv) all or substantially all of Employer’s assets are sold or transferred.  
  (e)   Except as expressly provided in paragraph (d) above, all compensation
described in this section 5.3 shall be due and payable in installments at least
twice monthly or at the time of the delivery of notice of termination, at
Employer’s sole discretion and election.

6. Confidential Information of Customers of Employer. Employee during the course
of his duties will be handling financial, accounting, statistical, marketing and
personnel information of customers of Employer. All such information is
confidential and shall not be disclosed, directly or indirectly, or used by
Employee in any way, either during the term of this Agreement or at any time
thereafter except as required in the course of Employee’s employment with
Employer.
7. Unfair Competition. During the term of this Agreement, Employee shall not,
directly or indirectly, whether as a partner, employee, creditor, stockholder,
or otherwise, promote, participate, or engage in any activity or other business
which is competitive in any way with Employer’s business. The obligation of
Employee not to compete with Employer shall not prohibit Employee from owning or
purchasing any corporate securities that are regularly traded on a recognized
stock exchange or on over-the-counter market. In order to protect the trade
secrets of Employer, after the term, or upon earlier termination of this
Agreement, Employee shall not, directly or indirectly, either as an employee,
employer, consultants, agent, principal, partner, stockholder, corporate
officer, director, or any other individual or representative capacity, engage or
participate in any business that is in direct competition with the business of
Employer for a period of one (1) year from the date of the expiration of this
Agreement in the areas related to blood processing equipment or procedures.
8. Trade Secrets. Employee shall not disclose to any others, or take or use for
Employee’s own purposes or purposes of any others, during the term of this
Agreement or at any time thereafter, any of Employer’s trade secrets, including
without limitation, confidential information, customer lists, computer programs
or computer software of Employer. Employee agrees that these restrictions shall
also apply to (i) trade secrets belonging to third parties in Employer’s
possession and (ii) trade secrets conceived, originated, discovered or developed
by Employee during the term of this Agreement. Information of Employer shall not
be considered a trade secret if it is lawfully known outside of Employer by
anyone who does not have a duty to keep such information confidential.
     8.1 Inventions; Ownership Rights. Employee agrees that all ideas,
techniques, inventions, systems, formulas, discoveries, technical information,
programs, prototypes and similar developments (“Developments”) developed,
created, discovered, made, written or

5



--------------------------------------------------------------------------------



 



obtained by Employee in the course of or as a result, directly or indirectly, of
performance of his duties hereunder, and all related industrial property,
copyrights, patent rights, trade secrets and other forms of protection thereof,
shall be and remain the property of Employer. Employee agrees to execute or
cause to be executed such assignments and applications, registrations and other
documents and to take such other action as may be requested by Employer to
enable Employer to protect its rights to any such Developments. If Employer
requires Employee’s assistance under this section 8.1 after termination of this
Agreement, Employee shall be compensated for his time actually spent in
providing such assistance at an hourly rate equivalent to the prevailing rate
for such services and as agreed upon by the parties.
9. Arbitration. Any disputes regarding the rights or obligations of the parties
under this Agreement shall be conclusively determined by binding arbitration.
Any controversy or claim arising out of or relating to this contract, or the
breach thereof, shall be settled by arbitration in accordance with the
Commercial Arbitration Rules of the American Arbitration Association, and
judgment upon the award rendered by the arbitrator(s) may be entered in any
court having jurisdiction thereof.
10. Actions Contrary to Law. Nothing contained in this Agreement shall be
construed to require the commission of any act contrary to law, and whenever
there is any conflict between any provision of this Agreement and any statute,
law, ordinance, or regulation, contrary to which the parties have no legal right
to contract, then the latter shall prevail; but in such event, the provisions of
this Agreement so affected shall be curtailed and limited only to the extent
necessary to bring it within legal requirements.
11. Miscellaneous.
     11.1. Notices. All notices and demands of every kind shall be personally
delivered or sent by first class mail to the parties at the addresses appearing
below or at such other addresses as either party may designate in writing,
delivered or mailed in accordance with the terms of this Agreement. Any such
notice or demand shall be effective immediately upon personal delivery or three
(3) days after deposit in the United States mail, as the case may be.

         
 
  EMPLOYER:   THERMOGENESIS CORP.
 
      2711 Citrus Road
 
      Rancho Cordova, California 95742
 
       
 
  EMPLOYEE:   Christopher M. Gemma
 
      8580 Bordeaux Way

 
      Fair Oaks, CA 95628

     11.2. Attorneys’ Fees; Prejudgment Interest. If the services of an attorney
are required by any party to secure the performance hereof or otherwise upon the
breach or default of another party to this Agreement, or if any judicial remedy
or arbitration is necessary to enforce or interpret any provision of this
Agreement or the rights and duties of any person in relation thereto, the
prevailing party shall be entitled to reasonable attorneys’ fees, costs and
other

6



--------------------------------------------------------------------------------



 



expenses, in addition to any other relief to which such party may be entitled.
Any award of damages following judicial remedy or arbitration as a result of the
breach of this Agreement or any of its provisions shall include an award of
prejudgment interest from the date of the breach at the maximum amount of
interest allowed by law.
     11.3. Choice of Law, Jurisdiction, Venue. This Agreement is drafted to be
effective in the State of California, and shall be construed in accordance with
California law. The exclusive jurisdiction and venue of any legal action by
either party under this Agreement shall be the County of Sacramento, California.
     11.4. Amendment, Waiver. No amendment or variation of the terms of this
Agreement shall be valid unless made in writing and signed by Employee and
Employer. A waiver of any term or condition of this Agreement shall not be
construed as a general waiver by Employer. Failure of either Employer or
Employee to enforce any provision or provisions of this Agreement shall not
waive any enforcement of any continuing breach of the same provision or
provisions or any breach of any provision or provisions of this Agreement.
     11.5. Assignment; Succession. It is hereby agreed that Employee’s rights
and obligations under this Agreement are personal and not assignable. This
Agreement contains the entire agreement and understanding between the parties to
it and shall be binding on and inure to the benefit of the heirs, personal
representatives, successors and assigns of the parties hereto.
     11.6. Independent Covenants. All provisions herein concerning unfair
competition and confidentiality shall be deemed independent covenants and shall
be enforceable without regard to any breach by Employer unless such breach by
Employer is willful and egregious.
     11.7. Entire Agreement. This document constitutes the entire agreement
between the parties, all oral agreements being merged herein, and supersedes all
prior representations. There are no representations, agreements, arrangements,
or understandings, oral or written, between or among the parties relating to the
subject matter of this Agreement that are not fully expressed herein.
     11.8. Severability. If any provision of this Agreement is held by a court
of competent jurisdiction to be invalid or unenforceable, the remainder of the
Agreement which can be given effect without the invalid provision shall continue
in full force and effect and shall in no way be impaired or invalidated.
     11.9. Captions. All captions of sections and paragraphs in this Agreement
are for reference only and shall not be considered in construing this Agreement.

7



--------------------------------------------------------------------------------



 



                  EMPLOYER:    
 
                THERMOGENESIS CORP.    
 
           
 
  By:   /s/ Kevin M. Simpson
 
   
 
      Kevin M. Simpson,    
 
      President & Chief Operating Officer    
 
           
 
  By:   /s/ Hubert Huckel
 
   
 
      Hubert Huckel, MD, Chairman, Compensation Committee    
 
                EMPLOYEE:    
 
           
 
  By:   /s/ Christopher M. Gemma
 
   
 
      Christopher M. Gemma, an individual    

8



--------------------------------------------------------------------------------



 



EXHIBIT “A”
EMPLOYEE POSITION DESCRIPTION
Position Summary

    The Vice President of Sales will be responsible for running the day-to-day
operations of the sales organization, inclusive of directing the efforts of all
of the sales efforts globally. Of particular importance will be this
individual’s ability to be diligent in understanding sales processes, putting
together sales plans, both strategic and tactical and holding himself/herself
and the account executives accountable for the company meeting its revenue
goals.

Relationships

    Reports to: President and Chief Operating Officer       Manages: All sales
executives and sales support people

Major Responsibilities

  •   Assures that the company meets or exceeds its revenue milestones.     •  
Drives the development and implementation of the corporate sales plan, meeting
all monthly and quarterly budgets, cash flow goals and other financial/revenue
plans.     •   Keeps acute focus of the entire sales team on their monthly,
quarterly and annual revenue and profit goals.     •   Devises and implements a
sales strategy to drive the sale of all products and services which will meet or
exceed the revenues and margins approved through the corporate business plan.  
  •   Ensures, through the sales organization, that pre- and post-sales support
of all of the company’s products will drive near term sales as well as
sustained, long-term growth through its current and future customers.     •  
Will hold ultimate accountability for all of the proper staffing for all
external and internal corporate sales functions and events.     •   Will work
closely with the engineering, development, marketing and finance organizations
to assure that there are “linked” goals within each organization and that the
sales group does not operate as an island.

9



--------------------------------------------------------------------------------



 



  •   Helps to ensure that all of ThermoGenesis’ products are OSHA compliant and
are compliant with all safety codes (UL, CSA, etc.), ISO 9000 and IEN 46000 as
part of the senior executive management team.     •   Drives the development of
a sales reporting and forecasting system to assure accurate reporting and timely
distribution of sales opportunity information to all appropriate individuals and
entities.     •   Makes certain that a market-leading sales development process
is in place to produce sustainable revenue generation and to enhance
ThermoGenesis’ market leadership position in current and future markets.

Ideal Experience

  •   Has accrued a minimum of 5-10 years experience in executive sales
management in the sale of FDA Class II or III medical devices and disposables.  
  •   Significant experience in the hiring and management of effective,
successful sales organizations.     •   Is a strategist, knowing and
understanding how to analyze business problems; then devising, adopting
implementing and managing the appropriate tactical solutions which drive the
sales strategy.     •   Has earned a reputation for hiring and retaining first
class talent and maintaining corporate discipline.     •   Has proven and
verifiable leadership skills, leading as much by example and charisma as through
title and position.     •   Is experienced in dealing with the FDA and has the
ability to “sell” ideas, concepts and technology.     •   Has exceptional
written, verbal and presentation skills along with the ability to communicate
with a technically competent and knowledgeable medical community.

Ideal Personal Profile

  •   An undergraduate degree in business administration with an advanced degree
in engineering, marketing or one of the medical disciplines is highly
recommended.     •   Is well versed and experienced in “sales margin”
management.

10



--------------------------------------------------------------------------------



 



  •   Is personable and charismatic, with a keen understanding of what is
necessary to set realistic, but stretched, goals. Will always meet agreed upon
milestones.     •   Has experience in both large companies (knows and
understands the process) and small companies (exercises an entrepreneurial
spirit).     •   Must be a “take charge” person with a “make it happen”
attitude.     •   Must understand “field trials,” how to staff appropriately and
provide the “right” people with the “right” training to assure the trial’s
success.     •   Must be a “quick study” and be able to grasp complex technical
and medical concepts and solutions.     •   Possesses strong written and oral
communication skills.     •   Has a record of consistent corporate and personal
growth and performance as related to the companies’ sales teams he/she has led.
    •   Should be a visible personality in his/her field of expertise.

11